

Shutterfly, Inc. Performance Bonus Plan


The Shutterfly, Inc. Performance Bonus Plan (“Plan”) is designed to motivate
employees to consistently exceed our high standards and deliver world-class
products and services. The Plan is designed to provide eligible participants
with the opportunity to share in Shutterfly, Inc.’s (the “Company”) success and
value creation with stockholders, thereby aligning employee and stockholder
interests and driving increased stockholder value.


Key Plan Components
•The Performance Bonus Plan is based on the established Company performance
metrics measured and rewarded on an annual basis. This design aligns rewards
with profitability.
◦Shutterfly, Inc. performance determines the overall bonus pool funding.
◦Company Performance goals are Adjusted EBITDA (earnings before interest, taxes,
depreciation & amortization).
◦The Company must achieve a minimum (threshold) level of Adjusted EBITDA in
order for the bonus pool to be funded and for any bonuses to be paid in a given
year.1


•The Company, in its sole discretion, will establish on an annual basis,
Adjusted EBITDA (Earnings Before Interest Taxes Depreciation Amortization)
target and a payout formula to serve as a guide for determining any bonus
payouts.
◦For every dollar of Adj EBITDA above 100%, $0.50 will go towards additional
bonus funding.
◦For every dollar below 100%, down to 50%, $1.00 will be removed from bonus.
◦For every dollar below 50% down to 0%, $0.50 will be removed from bonus.
◦The maximum annual payout under the plan will be 200%.


•The bonus will be comprised as follows:
◦50% Shutterfly Inc. Performance
◦50% Divisional Performance: Consumer, Enterprise and Lifetouch
◦Corporate and Operations employees will have 100% of their bonus based on
Shutterfly, Inc. results


•The individual bonus amount will be differentiated based on individual
performance as evaluated as part of each employee’s year-end performance rating.
Individual Performance Multiplier will be applied based on employee’s
performance and achievement of goals and objectives.
Plan Details
Participation: Regular full-time and part-time corporate Shutterfly, Inc. and
its subsidiaries employees are eligible to participate in the Performance Bonus
Plan. Employees subject to the Operations Bonus Plan or any other Shutterfly
bonus plan, contingent employees, interns, contractors, and consultants are
ineligible. New hires and internal transfer employees will be eligible for the
plan as of hire date or transfer date on a pro-rata basis.



__________________________
1 For 2019 only, this overall bonus pool funding is guaranteed at the 50% level
for VP and below level employees. This is separate from divisional and
individual performance and does not guarantee any individual participant bonus
at 50% of their target.

--------------------------------------------------------------------------------



Eligibility in one year does not guarantee eligibility in future years.
Employees may contact Human Resources to determine whether or not they are
eligible. Existing regular employees who are promoted into positions eligible
for this performance plan during the year are eligible to earn a prorated bonus
for that year.


This Plan replaces any prior corporate bonus program. Company has the express
authority to interpret and administer the Performance Bonus Plan in its
discretion, including without limitation, issues related to eligibility and
payment.


Bonus Target: Participants are assigned an individual bonus target based on
their position in the Company. This target is a percentage of an employee’s base
salary.
Payments: Plan awards are determined based on Company performance. If the
Company fails to achieve the minimum Adjusted EBITDA targets, no funding for the
Plan will be provided for that year.
Payments if any, will be paid approximately two pay periods following the public
announcement of Q4 financial performance and after the bonus is reasonably
calculable, or as soon as reasonably possible thereafter. All Plan awards will
be paid net of all applicable tax withholding and deductions.
Payment Eligibility Conditions: In addition to meeting at least the minimum
threshold for Company performance, participants are also subject to the
following conditions:
•Participants on an approved leave of absence other than a personal leave of
absence during any portion of the performance period shall be eligible for a
pro-rated bonus.
•Bonuses are not earned until paid. A participant whose employment ends before
the payment date will not be eligible to earn a bonus. Plan awards are subject
to all applicable taxes and withholdings.
•Eligible Participants must not be “Ineligible Due to Individual Performance” on
the first day of a performance year in order to be eligible for payment. An
Employee who is “Ineligible Due to Individual Performance” is either: 1) not
meeting job expectations; 2) behaving in a manner that would be grounds for
discharge for cause; and/or 3) subject to a verbal or written warning during the
reviewed year.
•Participants have no right to assign or transfer any interest under this Plan.
Plan Changes: To the extent permitted by law, the Company reserves complete
discretion and rights to amend, modify or terminate this program at any time
without notice.
Recoupment Policy: The Company’s Executive Officer Recoupment Policy, in
addition to any requirements imposed pursuant to applicable law, including the
Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall Street Reform and Consumer
Protection Act, shall apply to all bonuses paid from this plan.














--------------------------------------------------------------------------------



Example for Shutterfly Consumer, Shutterfly Enterprise, Lifetouch

Bonus Funding Bonus Pool Allocation Individual Bonus Calculation Final
Bonus Consumer, Enterprise & Lifetouch
(50% Shutterfly, Inc. + 50% Division) Bonus Pool Funding: Shutterfly, Inc. Adj.
EBITDA Performance Shutterfly, Inc. Performance x Shutterfly, Inc.
50% + Division Performance x Division 50% x Bonus Eligible Salary x Employee
Bonus Target % x Individual Multiplier = Annual Bonus Amount Example 1:
80% 80%  x 50%  + 70%  x 50%  x $60,000 x 10%  x 120%  = $5,400.00 Example 2:
100% 100%  x 50%  + 100%  x 50%  x $60,000 x 10%  x 90%  = $5,400.00 Example 3:
120% 120%  x 50%  + 130%  x 50%  x $60,000 x 10%  x 100%  = $7,500.00 



Example for Corporate G&A and Operations

Bonus Funding Bonus Pool Allocation Individual Bonus Calculation Final
Bonus G&A, Operations Bonus Pool Funding %: Shutterfly, Inc. Adj. EBITDA
Performance Shutterfly, Inc. Performance: 100% x Bonus Eligible
Salary x Employee Bonus Target % x Individual Multiplier = Annual Bonus
Amount Example 1: 80% 80%  x $60,000 x 10 %x 120 %= $5,760 Example
2:100% 100%  x $60,000 x 10 %x 90 %= $5,400 Example 3:
120% 120%  x $60,000 x 10 %x 100 %= $7,200 



























The Company will not be bound by or liable to any employee for any
representation, promise or inducement made by any person that is not embodied in
this program or in any authorized written modification or amendment to this
plan. Nothing here alters the “at will” employment relationship with the
Company, as described in the employee handbook. Neither the program nor the
transactions authorized under the program constitute an express or implied
promise of continued employment for any period. Nothing in the program shall
interfere with or limit in any way the right of the employee or the Company to
terminate employment at any time, with or without cause or notice.





